UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7608



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

SHAWN WILLIAM ASHE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Paul Trevor Sharp, Magis-
trate Judge. (CR-92-191)


Submitted:   December 26, 1996            Decided:   January 13, 1997


Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Shawn William Ashe, Appellant Pro Se. Robert Michael Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order denying his

motion for production of transcripts and other court documents at

government expense. We have reviewed the record and the magistrate

judge's opinion and find no reversible error. Accordingly, we dis-

miss the appeal on the reasoning of the magistrate judge and be-
cause the appeal is frivolous. United States v. Ashe, No. CR-92-191
(M.D.N.C. Sept. 25, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2